BLACKBU.RN, J.:
Plaintiff purchased of a ticket broker in Salt Lake City, in May, 1889, two tickets to San Diego, Cal., for himself and wife, over the defendant company’s road. They rode on them to Promontory, and the conductor refused to honor the tickets, and took them up, and required the plaintiff to pay full fare for himself and wife' to their destination, or be put off the train. The plaintiff paid the fare, and this suit is brought to recover damages for this breach of duty a£ claimed by the plaintiff. The plaintiff recovered judgment below, and the defendant appeals, asserting that it was the duty of the conductor to refuse to honor the tickets and take them up, and compel the plaintiff to pay full fare or leave the train. The tickets were contract tickets, and among others contained this condition: “ (3) If not so used, if more than one date is canceled, or if presented by any other person than the original holder, this ticket is void, and the conductor will take up and collect full fare.” This class of tickets are usually signed by the purchasers, but these were not. These tickets were sold at Blue Bapids, Kan., hy an agent of the Union Pacific Company, and used to Salt Lake City, and there sold to the ticket broker. Before purchasing the tickets the plaintiff went to the ticket office of the Union Pacific Company at Salt Lake City, with the ticket broker, and had the following conversation and the following transaction: Saw Mr. Ingalls, who was an employé of the said company, and told him the plaintiff wished to purchase those two tickets. He looked at the tickets, and saw where they were sold and said: “All right. You can sell them, and we will guaranty you will get through all right. We will limit these tickets, and have -Mr. : Drummond sign them, and will give a letter to Mr. *120Drummond to the conductors on the Central Pacific Railroad, authorizing them to honor these tickets.” Mr. Ingalls gave the letter, and Mr. Drummond signed the tickets and bought them. The letter was signed by Parker per Ingalls, and Parker swears positively he had no authority to sell tickets over the road of defendant company. The letter spoken of was not introduced in evidence, and we cannot tell its contents.
The question is, was it the duty of the defendant to honor these tickets although presented by persons other than the original purchasers? They were through tickets, and were sold for a less price than the local fare; and the purchaser agreed not to sell them, and the tickets stated on their face that they were non-transferable. The purchaser, when he bought these tickets, knew that he had no right to ride part way upon them, and sell them for the rest of the way; and the plaintiff knew, by the terms of the tickets, he had no right to buy them; but, anxious to ride to his destination for less than the regular fare, he considered the matter, and bought on the opinion of a man wholly unauthorized to bind the defendant company. And his suspicions should have been aroused by the conduct of the pretended agent, because, if the tickets were entitled to be honored on their merits, a letter to the conductor was unnecessary, and, if not, the officious letter of the pretended agent would be unavailing, and this ought to have suggested to him that the tickets would be dishonored unless by the influence of this letter the conductors would be induced to neglect their duty. This class of contract tickets is valid, and common carriers are authorized to enforce them. Post v. Railroad Co., 14 Neb. 110, 15 N. W. Rep. 225; Elmore v. Sands, 54 N. Y. 512; Railway Co. v. Chipman, 146 Mass. 107, 14 N. E. Rep. 940; Hill v. Railway Co., 144 Mass. 284, 10 N. E. Rep. 886; Cody v. Railway Co., 4 Sawy. 114.
*121But it is contended that the ticket agent at Blue Bapids, Kan., sold without .requiring the purchaser to sign the contract. We think this makes no difference. He took them at a less price than the regular fare. The terms of the contract are set out in full, and we think, by accepting the tickets without signing, he accepted the terms of the contract, and was bound by them. Railroad Co. v. Read, 37 Ill. 484, 485; Railroad Co. v. McGowan, 26 Amer. & Eng. R. Cas. 274; Mosher v. Railroad Co., 127 U. S. 391, 8 Sup. Ct. Rep. 1324. The court instructed the jury in opposition to these views, and in that regard his instructions are erroneous. We also think there is no evidence in the record to support the verdict.
But it is claimed that the conductor took up the tickets, and therefore the plaintiff should recover. But he had a right to do that under the contract, and the plaintiff was not damaged, as he had the tickets at the trial, and introduced them in evidence. As this error disposes of this case, we deem it unnecessary to pass upon the other alleged errors. The case is reversed, and a venire de novo awarded.
ZaNE, C. J., and AkdeRSON J., and MINER, J., concurred.